          Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 1 of 14 PageID #: 10
- - - -...- - - - - - -
     ,
  .....




                 HEATHERDEROUEN,ET AL                                    14TH JUDICIAL DISTRICT COURT

             · VS. NO. 2019- ~{) , DIV _G.                               PARISH OF CALCASIEU

                 PENNSYLVANIA TOOL SALES AND
                 SERVICE, JNC., ET AL                                    STATE OF LOUISIANA

                 FILED: - - - - - - - - -
                                                                         DEPUTY CLERK

                                                  PETfflON FOR DAMAGES

                        The petition of HEATHER DEROUEN, individually and on behalf of her minor

                 child, BRYCE VASSEUR, a resident of full age of majority and domiciled in Calcasieu Parish,

                 Louisiana, with respect represents that:

                                                                 1.

                        PENNSYLVANIA TOOL SALES ANi> SERVICE, INC., a business corporation of the

                 State of Texas, authorized to do and doing business in the State of Louisiana, which may be served

                 via the Louisiana Long Arm St.atute through it.s Agent for Service of Process, Kenneth P. Greny,

                 16920 N. Texas Avenue, Webster, Texas 77598:              THE CINCINNATI INSURANCE

                 COMPANY, an insurance company domiciled in Ohio, whose mailing address is P.O. Box

                 145496, Cincinnati, OH 45250, Fairfield, Ohio, 45014, which may be served via the Louisiana

                 Long Arm Statute through its agent for service of process, Steven Corbly, 6200 S. Gilmore

                 Road, Fairfield, Ohio, 45014, and JEVAUGHN M. HUGHES, an individual residing in

                 Houston, Texas, whose address is 16411 Laurelfield Drive, Texas 77059, who is a non-resident

                 motorist and as such is subject to the jurisdiction of this Court and   may be served through the
                 Secretary of State in accordance with the provisions of LSA-R.S. 13:3474; are made defendants

                 in this action and are justly and truly indebted unto petitioner for the reasons set forth

                 hereinbelow.

                                                                2.

                        On or about June 7, 2018, at approximately 11:14 A.M., plaintiff, HEATHER

                 DEROUEN, was driving her 2010 Hyundai Genesis and was traveling south on Nelson Road in

                 Lake Charles, Calcasieu Parish, Louisiana, when she stopped for traffic congestion in front of

                 her. Suddenly and without warning, a 2017 Chevrolet Express owned by PENNSYLVANIA

                 TOOL SALES AND SERVICES, INC., and being driven by JEVAUGHN M. HUGHES

                                                                                                         EXHIBIT 1
   SlO/i!OOilJ
   Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 2 of 14 PageID #: 11
                                 -· - - - - - -            ----------------~·.:.._-.                             _.__,   .




           within the course and scope of his employment as a truck driver for PENNSYLVANIA TOOL

           SALES AND SERVICES, INC., struck the rear of the vehicle plaintiff was driving which

           caused a violent collision and serious bodily injuries to plaintiff, HEATHER DEROUEN. This

           collision caused HEATHER DEROUEN to strike the vehicle in front of her. The impact was so

           severe HEATHER DEROUEN'S 2010 Hyundai Genesis was deemed a total loss.

                                                           3.
                  As a result of the collision described hereinabove, HEATHER DEROUEN was thrown

           into and about th~ interior of the 2010 Hyundai Genesis which she was driving. This caused

           injuries to various parts of her body, including but not limited to her back, neck and left breast

           with headaches and injury to her nervous system and mental stability and/or condition, and/or

           aggravation of any pre-existing condition. This resulted in injury, disability and great physical

           pain and suffering. She has and will continue to suffer greatly and as a result she is entitled to

           recover the following sums, to wit:

                  For her physical pain and suffering, bodily injmies, medical expenses, mental
                  anguish, emotional distress, loss of enjoyment of life, and loss of earnings and/or
                  earning capacity, past, present and estimated future, all for which she is entitled to
                  recover damages in an unspecified sum.

                                                            4.
                  BRYCE VASSEUR has suffered a loss of consortium, services and society with his

           mother, HEATHER DEROUEN, for which petitioner HEATHER DEROUEN, individually

           and on behalf of her minor chil~ BRYCE VASSEUR, is entitled to recover an amount

           reasonable in these premises.

                                                            5.

                  Petitioner in no way contributed to the accident and had no opportunity to avoid her

           injuries and losses, and was no way at fault. The accident and resulting damages were caused sby

           the negligence of JEVAUGHN M. HUGHES, operator of the 2017 Chevrolet Express some of

           which negligence consisted of his:

                   a)     Driving too fast under the circumstances;

                   b)     Driving into the rear of a vehicle lawfully stopped on Nelson Road in Lake
                          Charles, Calcasieu Parish, Louisiana;




Gt0/£00~                                            ONI qoeOH v A~~e~ 96t£££~L£E XV&          PO=tt IHa 6t0~/t£/GO
     Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 3 of 14 PageID #: 12
---------------·            ·-· ...                  ·-· - - - - - - - - - - -




                      c)      Driving in a careless and inattentive manner in disregard for the safety of
                              other motorists traveling on Nelson Road in Lake Chariest Calcasieu Parish,
                              Louisiana;

                      d)      Failing to slow down and/or adjust his speed before causing his vehicle to
                              rear-end petitioner's vehicle which was stopped on Nelson Road due to
                              traffic congestion in front of her in Lake Charles, Calcasieu Parish,
                              Louisiana;

                      e)      Driving at an excessive rate of speed on a very busy and heavily traveled
                              roadway mLake Charles, Calcasieu Parish, Louisiana;

                      f)      Failing t.o keep a proper lookout at all times prior to and at the moment of
                              the collision;

                      g)      Failing to keep his vehicle under proper control and apply his brakes timely
                              in order to avoid the collision with petitioner's vehicle;

                      h)      Failing to see what he should have seen and do what he should have done in
                              order to avoid the accident;

                      i)      Failing in general to exercise due care under existing circumstances; and

                      j)      All other acts of fault or negligence which may be proven at the trial of
                              this matter.

                                                                6.

                      Defendant, JEVAUGHN M. HUGHES, was operating the 2017 Chevrolet Express
                                            .
              within the course and scope of his employment as a truck driver for PENNSYLVANIA TOOL

              SALES AND SERVICES, INC. Therefore, PENNSYLVANIA TOOL SALES AND

              SERVICES, INC. is liable unto petitioner under the docttine of respondeat superior and/or

              vicarious liability as employer of JEVAUGHN M. HUGHES.

                                                                7.

                      Defendant, THE CINCINNATI INSURANCE COMPANY, had in effect at the time of

              the collision described hereinabove a policy of liability insurance issued JEVAUGHN M.

              HUGES and/or PENNSYLVANIA TOOL SALES AND SERVICES, INC., covering the

              2017 Chevrolet Express operated by JEVAUGHN M. HUGHES. Under the tenns of this

              liability insurance policy defendant, THE CINCINNATI INSURANCE COMPANY, is bound

              to pay for any damages arising out of the negligent operation, maintenance or use of the 2017

              Chevrolet Express operated by JEVAUGHN M. HUGHES and indemnifies against all

              liabilities arising   out of the negligent operation, maintenance or use of the vehicle under the

              circumstances of this accident.


 GlO/tOO!l)
    Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 4 of 14 PageID #: 13




                                                              7.

                    Petitioner desires and is entitled to have the attached Interrogatoriesj Request for

             Production of Documents and Request for Admissions made a part hereof, filed of record and

             served upon defendants simultaneously with the Petition for Damages, with each defendant

             required to produce the infonnation and documents within the time delays provided by law.

                                                              8

                    The rights of the petitioner arises out of the activities of PENNSYLVANIA TOOL

             SALES AND SERVICES, INC., THE CINCINNATI INSRUANCE COMPANY and

             JEVAUGHN M. HUGHES, which occurred within the State of Louisiana, Parish of Calcasieu,

             and this court therefore has personal jurisdiction over the defendants, subject matter jurisdiction

             as to the claims asserted herein, and further is a proper venue for these claims.

                     WHEREFORE, petitioner prays that:

                    I.       Defendants, PENNSYLVANIA TOOL SALES AND SERVICES, INC., THE

             CINCINNATI INSURANCE COMPANY and JEVAUGHN M. HUGHES, each be duly

             served with a copy of this petition and cited to appear and answer hereto;

                     II.     The attached Interrogatories, Request for Production of Documents and Request

             for Admission of Fact be made a part hereof, filed of record and served upon defendants

             simultaneously with the Petition For Damages, with each defendant required to produce the

             information and documents within the time delays provided by law;

                     III.    After the lapse of all legal delays and due proceedings had, there by judgment

             herein in favor of petitioners, and against defendants, PENNSVLVANIA TOOL SALES AND

             SERVICES, INC., THE CINCINNATI INSURANCE COMPANY and JEVAUGHN M.

             HUGHES, individually, jointly and insolido, for their damagess considering their losses, with

             legal interest thereon from date of judicial demand until paid, and for all costs of these

             proceedings;

                     Petitioners further pray for all necessary orders and decrees and for full, general and

             equitable relief.




GtO/GOO!ll
      Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 5 of 14 PageID #: 14
- - - - - - - - - · - . . -- ~                                        --------------··-




                                                       BARRY A. R !4.CH (LA BAR NO. 21838)
                                                       Larry A. Roach, Inc.
                                                       2917 Ryan Street
                                                       Lake Charles, LA 70601
                                                       Telephone: (337) 433-8504
                                                       Facsimile:   (337) 433-3196
              NOTE TO CLERK OF COURT:
              Please serve defendants as follows:

              PENNSYLVANIA TOOL SALES AND SERVICE, INC.,
              Please prepare papers for service under the
              Long Ann Statute of Louisiana, LSA-R.S. 13:3474

              THE CINCINNATI INSURANCE COMPANY
              Please prepare papers for service under the
              Long Arm Statute of Louisiana, LSA-R.S. 13:3474

              JEVAUGHN M. HUGHES
              Please prepare papers for service under the
              Long Ann Statute of Louisiana, LSA..R.S. 13:3474




   Gt0/900~
    Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 6 of 14 PageID #: 15




             HEATHER DEROUEN, ET AL                                   14™ JUDICIAL DISTRICT COURT

             VS. NO. 2019-- - - DIV                                   PARISH OF CALCASIEU

             PENNSYLVANIA TOOL SALES AND
             SERVICE, INC., ET AL                                     STATE OF LOUISIANA

             F1LED: - - - - - - - - -
                                                                      DEPUTY CLERK

                                          REQUEST FOR WRITTEN NOTICE
                                     OF ASSIGNMENT AND WRITTEN NOTICE
                             OF ANY ORDER OR JUDGMENT MADE OR RENDERED

             TO:    Honorable H. Lynn Jones, II
                    Clerk of Court
                    14th Judicial District Court
                    Parish of Calcasieu
                    Lake Charles, Louisiana

                    In accordance with the provisions of LSA-C.C.P. 1571 and 1572, you are hereby

             requested to give the undersigned, as counsel for plaintiffs in the above captioned matter, written

             notice, by mail, ten days in advance of any date fixed for trial or hearing of the case, whether on

             exception, rules or the merits thereof.

                    In accordance with the provisions of LSA-C.C.P. 1913 and 1914. you are hereby

             additionally requested to send us immediate notice of any order or judgment made or rendered in

             this case on the entry of such order or judgment.



                                                                        sub~


                                                          B     YA. R ACH (LA BAR NO. 21838)
                                                          Larry A. Roach, Inc.
                                                          2917 Ryan Street
                                                          Lake Charles, Louisiana 70601
                                                          Telephone: (337) 433-8504
                                                          Facsimile:   (337) 433-3196

                                                          Counsel for Plaintiff




SlO/LOOllJ
    Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 7 of 14 PageID #: 16




              HEATHER DEROUEN, ET AL                                    14m JUDICIAL DISTRICT COURT

              VS. NO. 2019-_ _, DIV                                     PARISH OF CALCASIEU

              PENNSYLVANIA TOOL SALES AND
              SERVICE, INC., ET AL                                      STATE OF LOUISIANA
              FILED: _ _ _ _ _ __
                                                                        DEPUTY CLERK

                    INTERROGATORIES AND REQUEST FOR PRODUCTION OF DOCUMENTS

              TO:    PENNSYLVANIA TOOL SALES AND SERVICES, INC., THE CINCINNATI
                     INSURANCE COMPANY and JEVAUGHN M HUGHES

                     Now comes plaintiff, HEATHER DEROUEN, individually and on behalf of her

              minor child, BRYCE VASSEUR, through undersigned counsel, who propounds to defendants,

              PENNSYLVANIA TOOL SALES AND                         SERVICES, INC., THE              CINCINNATI

              INSURANCE COMPANY and JEVAUGHN M. HUGHES, the following interrogatories to

              be answered fully, individually, in writing, and under oath, under the provisions of the Louisiana

              Code of Civil Procedure, within 30 days after service hereof; and in default of the full, complete

              and timely answer thereto, Plaintiffs demand that you pay all reasonable attorney's fees, costs,

              and expenses of compelling answer to the same.

                     These interrogatories cover all information available to the answering parties and to each

              and every agent, employee, and attorney of such party, whether by personal knowledge, hearsayj

              books, records, reports, and all other sources, and these interrogatories are continuing and the

              answers shall be supplemented or amended if further information becomes known to the

              answering party prior to trial of this case.

                      Where "you"' or "your" is used in these interrogatories, the reference is to each individual
              defendant. Where the term "accident'' or "collision" is used, the reference is to that collision.

              INTERROGATORYN0. 1:

                    Please indicate your full name, date of birth, driver's license number, Social Security
              Number or Tax Identification Nwnber, address, telephone number, occupation and marital status,
              and what other names you have gone by during your lifetime.

              INTERROGATORY NUMBER 2:

                     Please indicate your present occupation, the name of each prior and present employer,
              your position or office with each, and your present business address and telephone nwnber, and
              state whether or not you were driving within the course and scope of your employment at the
              time of the collision? If so, please state the name and address of the employer.



!it0/800!ll
    Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 8 of 14 PageID #: 17




           INTERROGATORY NUMBER 3:

                  At the time of the collision, did your driver's license contain any restrictions on ·your
           operation of a motor vehicle, including any restriction as to hours of operation or any
           requirement that you wear glasses or other vision correction? Please describe any restriction or
           requirement.

               INTERROGATORY NUMBER 4:

                       Please indicate where you were coming from and where you were going at the ti.me of the
               collision, giving in your answer the place where you last entered the vehicle and your next
               destination, and the purpose of the trip.

               INTERROGATORY NUMBER 5:

                       Please describe, as complete as possible, how the alleged accident happened. Please start
               your description with your entering the vehicle as described in interrogatory number 4, and
               describe the sequence of events from that time, through your leaving the collision site, including
               a description of any actions that you took as driver of your vehicle.

               INTERROGATORY NUMBER 6:

                      Had you consumed any alcoholic beverage, drug, medicine, narcotic, marijuana,
               barbiturate and/or hallucinogen in the 24 hours preceding the accident sued on? If so, indicate
               what beverage was consumed, how much of the beverage was consumed, and where and when
               each beverage was consumed, what substance was taken, the amowit taken, when each substance
               was taken, whether or not the substance was prescribed by a physician, and if so, by what
               physician and when.

               INTERROGATORY NO. 7:

                      Please indicate the proper neme, business designation, registered agent for service of
               process, address and phone number for PENNSYLVANIA TOOL SALES AND SERVICES,
               INC., and any other entity which may be responsible for and/or provide insurance coverage to
               JEVAUGHN M. HUGHES.

               INTERROGATORY NO. 8:

                       State the name and address of each person, including experts, having any knowledge of
               relevant facts related to the collision that is the basis of this suit, its cause, or the damages
               resulting from it.

               INTERROGATORY NO. 9:

                      State the name and address of any potential party to this lawsuit not already a party.

               INTERROGATORY NO. 10:

                       Please state the name and address of any consulting expert whose report or work product
               was reviewed by a testifying eXpert witness in tltls case, and state the name, address, and
               qualifications of each expert who may be called as an expert witness at the trial of this case, the
               subject matter concerning which the expert will testify, the mental impressions and opinions held
               by the expert and the facts known to the expert (regardless of when the factual information was
               acquired) which relate to or from the bams of the mental impressions and opinions held by the
               expert.




St O/6 OO!ll
    Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 9 of 14 PageID #: 18




             INTERROGATORY NO. 11:

                    Please state whether you have a copy of any statement that the plaintiff has previously
             made concerning the action or its subject matter and that is in your possession, custody, or
             control. For the purpose of this question, a statement previously made is:

                    1.      A written statement signed or otherwise adopted or approved by the person
                            making it, or;
                    2.      A stenographic, mechanical, electrical, or other recording, or a transcription that
                            is substantially verbatim recital of an oral statement by the person making it and
                            contemporaneously recorded.

             INTERROGATORY NO. 11:

                     Have you or your attorneys, or anyone acting in your behalf employed any person to
             investigate the facts, circumstances, or any aspects whatsoever surrounding or leading up to the
             accident upon which this litigation is based? If so, state the name, address, profession or
             occupation, and place of employment of each such person, the date or dates of each such
             investigation; where such investigation was conducted and the persons present at each phase of
             each such investigation. State whether any written report of such investigation was made, the
             present whereabouts of any such report or copy thereof, and the names and addresses of all
             persons having possession or custody of such report or reports.

             INTERROGATORY NO. 13:

                    Please identify and describe with specificity any and all impeachment or rebuttal
             information or evidence whether the same be in writing or in any other format, which will be
             used in connection with any witness' testimony, either in deposition or at trial, whether said
             information is in the form, public records, criminal or civil records, previously recorded
             statement(s), deposition testimony, and in the case of expert witnesses, authorities, publications,
             previous deposition testimony. previous expert reports, or any other material whatsoever which
             could be used to rebut the testimony of said expert witnesses.

             INTERROGATOJ!Y NO. 14:

                    Please identify with name, address and telephone number any persons who may have
             seen the collision or who may have knowledge of the facts surrounding this accident, or that you
             may or will call as a witness at trial,

             INTERROGATORY NO. 15:

                     Describe in detail any conversations you have had with the plaintiff(s) or plaintiffs /
             plaintiffs' representative following the collision in question.

             INTERROGATORY NO. 16:

                    Were you cited or charged with any traffic violation in connection with the collision? If
             so, please indicate each charge and its disposition.

             INTERROGATORYN0.17:

                    Describe any information you have indicating, or any reason you have to believe, that
             there was any defect or failure on the part of any vehicle or equipment involved in the collision.




GlO/OlO!lJ                                             ONI ~010H V A%%1~ 961EEEtLEE XVa        01;11 IHa 610t/lE/GO
      Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 10 of 14 PageID #: 19
                                     ..
- - - - - - - - - - - - - · - - ·..-· ·-·               - - - - - - - _,
                                                         .                        ---"--------    __ ___
                                                                                                      ...;___




                 INTERROGATORY NO. 18:

                         Please describe any motor vehicle (other than yours) that played any part in this collision,
                 giving year, make, model, color and ownership of each vehicle at the time of the collision, and
                 the part that each vehicle played in the collision, and also gi"ve the name(s), business and home
                 address(es) and home telephone number(s) of the person(s), finn(s) or corporation(s) that owned
                 the tractor and the trailer that were involved in the accident together with their company unit
                 numbers  and  the trip number when the accident in question occurred.

                 INTERROGATORY NO. 19:

                         State your policy with respect to testing your drivers for substance abuse and explain any
                 differences between that policy and the manner in which you treated the defendant driver. Was a
                 urine sample taken from the driver within 32 hours after the accident and, if not, why not?

                 INTERROGATORY NO. '.20:

                        State your policy with respect t.o the operational speeds for your trucks and/or vans and
                 explain exactly how you enforce compliance.

                 INTERROGATORY N0.11:

                        Please state all of your contentions, including but not limited to your affirmative
                 defenses; the complete factual basis for each of your contentions; and the nmne, address, and
                 contact information of each person who has any knowledge of faces supporting your contentions.

                 REQUEST FOR PRODUCTION NUMBER 1:

                          Please produce any and all documents, reports, tangible evidence, or other items
                 identified in answer to Interrogatories to Defendants, and/or used to answer Interrogatories to
                 Defendants.

                 REQUEST FOR PRODUCTION rf'UMBER 2:

                          Please provide copies of any and all exhibits that you intend to offer as evidence at the
                 trial of this matter.

                 REQUEST FOR PRODUCTION NUMBER 3:

                          Please provide copies of any and all expert reports that in any way bear upon, pertain or
                 relate to the captioned litigation.

                 REQUEST FOR PRODUCTION NUMBER 4:

                        Attach a copy of any investigator's reports that were rendered, to include photographic
                 images by camera, video or by any other means, of any person, place or thing connected with the
                 accident on June 7, 2018.

                 REQUEST fQ,:Q. PRODUCTION NUMBER 5:

                          Please provide the plaintiff with a certified copy of any and all insurance policies which
                 may provide coverage under the circumstances of this accident, including additional layers of
                 liability coverage, excess policies, proof of self insurance. or any other type of policy which may
                 provide coverage to JEVAUGHN M. HUGHES and/or the 2017 Chevrolet Express involved in
                 the accident on June 7, 2018.




   st oIn oil)
   Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 11 of 14 PageID #: 20
                                                                                                                  •   I




         REQUEST FOR PRODUCTION NUMBER 6:

                As to any and all insurance policies or other contractual arrangement that may obligate an
         insurance company or other person, furn or corporation to provide any investigative services or
         defense for PENNSYLVANIA TOOL SALES AND SERVICES, INC., fflE CINCINNATI
         INSURANCE COMPANY and JEVAUGHN M. HUGHES in this case or may be obligated to
         pay any portion of any judgment that may be rendered against PENNSYLVANIA TOOL SALES
         AND SERVICES, INC., THE CINCINNATI INSURANCE COMPANY and JEVAUGHN
         M. HUGHES produce the following documents and items, to-wit:
                 a)     Certified copies of all policies with all additions and deletions;
                 b)     All prior claims paid under any such policies that will be deducted from the
                        amount for which any such insurance company may have to pay in this case;
                c)      The total amount of money for which each such insurance company would be
                        liable for payment on behalf of PENNSYLVANIA TOOL SALES AND
                        SERVICES, INC., THE CINCINNATI INSURANCE COMPANY and
                        JEVAUGHN M. HUGHES;
                d)      The amounts of all other claims being currently made against any such insurance
                        policies other than by these plaintiffs;
                e)      Conttacts describing the obligation of any person, firm or corporation other than
                        an insurance company to provide investigative or legal defense services for the
                        benefit of PENNSYLVANIA TOOL SALES AND SERVICES, INC., THE
                        CINCINNATI INSURANCE COMPANY and JEVAUGHN M. HUGHES.

             REQUEST FORPRODUCI'ION NUMBER 7:

                    Please provide a copy of any and all appraisals and itemized receipts concerning the
             assessed property dam.age or repaired property damage to the 2017 Chevrolet Express you were
             driving as such pertains to this collision.

             REQUEST FOR PRODUCTION NUMBER 8:

                    Attach a copy of the estimate or appraisal of the damage sustained to the 2017 Chevrolet
             Express that JEVAUGHN M. HUGHES was driving when the subject accident occurred.

             REQUEST FOR PRODUCTION NUMBER 2i

                    Attach and describe in detail any and all photographs, photographic images by camera,
             video or by any other means, drawings, diagrams models, placards or illustrations of the scene
                                                               1

             of the accident, property damage, and/or the persons involved in the June 7, 2018, accident, to
             include any physical evidence and/or other demonstrative evidence you may use at a trial in this
             cause.

             REQUEST FOR PRODUCTION NUMBER 10:

                     Please provide copies of all medical records and reports which have been generated as a
             result of your receiving treatment in connection with the accident sued on. This is to include any
             and all results of drug/alcohol screens done within 32 hours after the subject accident.

             REO_JJEST FOR PRODUCTION NUMBER 11:

                    Attach copy of any and all statements given by plaintiffs to any investigative services,
             attorney, and/or adjuster hired by PENNSYLVANIA TOOL SALES AND SERVICES, INC.,
             THE CINCINNATI INSURANCE COMPANY and JEVAUGHN M. llUGHES, to
             investigate this accident, whether they be by telephone, in writing or by recording or personal
             interview.




GtO/~tOlll
     Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 12 of 14 PageID #: 21
                         . ._ - -. - --- - ·-
_____...,_________________                                                                ... -·-- ·--·--------------------="--




               REQUEST FOR PRODUCTION NUMBER 12:

                          Attach copy of any and all accident/incident reports including but not limited to:
                          a)     any data entered in any computer system;
                          b)     actual :filed report;
                          c)     any supplemental reports;
                          d)     any investigative reports;                  '
                          e)     or any reports of this incident of every fonn or kind.

               REQUEST FOR PRODUCTION NUMBER 13:

                          Please provide a copy of the front and back of JEVAUGBN M. HUGHES' driver's
               license.

               REQUEST FOR PRODUCTION NUMBER 14:

                   Please provide a copy of any citation issued to you in relation to the subject collision and
                   provide the disposition of same.

               REQUEST FOR PRODUCTION NUMBER 15:

                          Please provide all documents to support your contentions made in your answer to
               Interrogatory No. 21.




                                                                 BARRY A.      ACH (#21838)
                                                                 Larry A. Roach, Inc.
                                                                 2917 Ryan Street
                                                                 Lake Charles, Louisiana 70601
                                                                 Telephone: (337) 433-8504
                                                                 Facsimile:   (337) 433-3196


               PLEASE SERVE AJ,ONG WITH THE PETITION FOR DAMAGES




  5t0/£tOll!                                                 ONI qOQOH v A~~~~ 96t£EEPLEE XVa          Plitt IHa 6tOi/tE/50
   Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 13 of 14 PageID #: 22
                                                                                             _ _ _ _ _ _,__·- - - ~ l - - - " -




            HEATHER DEROUEN, ET AL                                 14TH JUDICIAL DISTRICT COURT

            VS. NO. 2019-_ _ DIV_                                  PARISH OF CALCASIEU

            PENNSYLVANIATOOLSALESAND
            SERVICE, INC., ET AL                                   STATE OF LOUISIANA

            FILED: _ _ _ _~ - - -
                                                                   DEPUTY CLERK

               PLAINTIFF'S FIRST REQUEST FOR ADMISIONS OF FACT TO DEFENDANTS

                   Plaintiff, HEATHER DEROUEN, individually and on behalf of her minor child,

            BRYCE VASSEUR, through l.llldersigned counsel, addresses the following Request for

            Admissions to you, PENNSYLVANIA TOOL SALES AND SERVICES, INC., THE

            CINCINNATI INSURANCE COMPANY and JEVAUGHN M. HUGHES, to be answered

            under oath in writing in accordance with the Louisiana Code of Civil Procedure, Articles 1466

            through 1468.

                   The requested admissions, if any, shall be for the purposes of the above entitled and

             numbered cause only. Any fact concerning which an admission is requested that is not denied

             by service of the denial upon the plaintiff within the delays provided by law of the service

            hereof shall be deemed admitted.

            REQUEST FOR ADMISSION NO 1

                   Admit or Deny that on June 7, 2018, at the time of the subject accident, JEVAUGHN M.
            HUGHES was driving the subject 2017 Chevrolet Express referred to in plaintifrs petition with
            the knowledge, consent and permission of its registered owner.

            REQUEST FOR ADMISSION NO. 2

                    Admit or Deny that while JEVAUGIIN M. HUGHES was driving the subject 2017
            Chevrolet Express at the time of the subject accident on June 7. 2018, a collision occurred when
            he failed to stop and collided int.o the rear end of the 2010 Hyundai Genesis being driven by
            HEATHER DEROUEN.

            REQUEST FOR ADMISSION NO 3
                   Admit or Deny that the subject accident occurred on Nelson Road in Lake Charlest
            Calcasieu Parish, Louisiana on June 7, 20 I 8, at or about 11: 14 a.m.

            REQUEST FOR ADMISSION NO 4

                  Admit or Deny that you were operating the 2017 Chevrolet Express within the course and
            scope of your employment as a truck driver for PENNSYLVANIA TOOL SALES AND
            SERVICES, INC., when the accident occurred on June 7, 2018.




Gt0/n0il!
   Case 2:19-cv-00926-JDC-KK Document 1-1 Filed 07/18/19 Page 14 of 14 PageID #: 23
                                                                                                                .   -·------




             REQUEST FOR ADMISSION NO.S

                    Admit or Deny that there was insurance coverage in effect on the 2017 Chevrolet Express
             that JEVAUGHN M. HUGHES was driving at the time of the accident on June 7, 2018, that
             provides coverage for plaintiffs' losses, damages and injuries under the circumstances of this
             accident.

             REQUEST FOR ADI\1ISSl9N NO 6

                    Admit or deny that the vehicle HEATHER DEROUEN was driving at the time of the
             subject accident, was proceeding lawfully on Nelson Road in Lake Charles, Calcasieu Parish,
             Lake Charles, Louisiana.

             REQUEST FOR ADMJSSION NO 7

                    Admit or deny that HEATHER DEROUEN did nothing to cause the subject accident.

             REQUEST FOR ADMISSION NO 8

                    Admit or deny that PENNSYLVANIA TOOL SALES AND SERVICES, INC., THE
             CINCINNATI INSURANCE COMPANY and JEVAUGHN M. HUGHES are responsible
             for plaintiffs' losses, damages and injuries resulting from the aforementioned automobile
             accident of June 7, 2018.

                    PLEASE TAKE NOTICE that this Request for Admissions of Fact to Defendants,

             PENNSYLVANIA TOOL SALES AND SERVICES, INC., THE CINCINNATI

             INSURANCE COMPANY and JEVAUGHN M. HUGHES, shall be deemed continuing in

             nature so as to require supplemental answers if you obtain further documents or infonnation that

             you would change an answer to any of the above requested admissions of fact, between the time

             your admissions or denials are submitted and the time of the trial.

                    Lake Charles, Calcasieu Parish, Louisiana, o      ·s J,3 day of May, 2019.




                                                           BARRY A OACH (21,838)
                                                           LARRY A. ROACH, INC.
                                                           2917 Ryan Street
                                                           Lake Charles, Louisiana 70601
                                                           Telephone: (337) 433--8504
                                                           Facsimile: (337) 433-3196

             PLEASE SERVE ALONG WITH PETITION FOR DAMAGES




GtO/GtOfll
